Exhibit 99.1 NEWS FOR IMMEDIATE RELEASE July 31, 2013 Investor Relations: Stacy Feit Financial Relations Board (213) 486-6549 Ambassadors Group, Inc. Reports Second Quarter 2013 Results Spokane, WA, July 31, 2013 - Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences and online education research materials, today announced its results for the second quarter ended June 30, 2013. Overview ● Gross revenue, from all sources including non-directly delivered programs, of $65.4 million during the first six months of 2013 compared to $84.1 million in the prior year period. Traveled 9,800 delegates compared to 12,789delegates in the same period in 2012. ● Net income before special items of $1.3 million compared to $7.6 million in the 2012 period. Net income of $33 thousand compared to $6.3 million in the prior year period. ● Year-to-date gross margin of 37.0 percent, the same as in the 2012 period. ● Selling and marketing expenses increased during the 2013 period to support the Company’s first significant spring sales campaign for 2014 travel; however, pulling those leads into the spring will result in lower second half expenditures and full year 2013 expenditures are expected to be below the 2012 level. ●
